Citation Nr: 1541477	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim of service connection bronchial asthma claimed as pneumonia.

2.  Entitlement to service connection for allergies.  


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1958 to March 1959.  

This matter comes before the before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a respiratory disorder and allergies are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1959 rating action, RO denied service connection for bronchial asthma claimed as recurrent pneumonia.  The RO notified the Veteran of that action, but he did not appeal that determination or submit new and material evidence within a year of the notice.

2.  The evidence received since the July 1959 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the Veteran's claims for entitlement to service connection for bronchial asthma claimed as recurrent pneumonia.


CONCLUSIONS OF LAW

1.  The July 1959 RO decision that denied the Veteran's claim service connection for bronchial asthma claimed as recurrent pneumonia, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the claim of service connection for bronchial asthma claimed as recurrent pneumonia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for a respiratory disorder, to include bronchial asthma claimed as recurrent pneumonia, was denied by the RO in July 1959.  He was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

After the Veteran was medically discharged from the United States Marine Corps in March of 1959, he submitted a claim for entitlement to service connection for a lung disorder.  In July 1959, the RO denied this claim and found that the appellant's lung disorder existed prior to service and there was no evidence of record showing that the condition was aggravated by the appellant's military service.  The Veteran was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the July 1959 rating action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2014).

Nearly sixty years later, the Veteran submitted a request to reopen the claim.  To support his claim, the Veteran submitted a letter dated May of 2012.  In that letter, the appellant provided additional information concerning the medical treatment he received while on active duty and further pointed out possible discrepancies in the evidence of record.  The information provided by the appellant is clearly new and relates to a previously and possibly unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the Veteran has submitted evidence that is new and material, and the issue of entitlement to service connection for bronchial asthma claimed as recurrent pneumonia, is reopened.


ORDER

New and material evidence has been received to reopen the claim of service connection for bronchial asthma claimed as recurrent pneumonia; to this extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening the appellant's claim, VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  A review of the claims folder indicates that the AOJ has not obtained an opinion as to whether the claimed and purported disabilities are a result of the appellant's military service or were aggravated by the appellant's service in the Marine Corps.  Hence, the claim will be remanded for the purpose of obtaining an examination of the appellant so that an etiological opinion may be obtained with the examiner having the benefit of being able to review all of the appellant's medical records in connection with the examination.

Additionally, since the claim has been reopened, the AOJ should provide the Veteran with notice regarding how to substantiate a claim for service connection pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran should also be asked to submit or identify any additional records pertaining to medical treatment that he has received for the left knee since his discharge from service. 

In order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the AOJ, and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should provide to the appellant all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) concerning how to substantiate a claim for service connection. 

2.  The AOJ should contact the appellant and ask that he furnish signed authorizations for release to VA all medical health care providers who have treated the appellant for allergies and a disability (or disabilities) of the lung since his discharge from service.  Copies of the medical records, that are not already of record, should then be requested.  All records obtained should be added to the claims folder.  

3.  Thereafter, the appellant should be afforded VA examinations.  The claims folder should be provided to each examiner for review in conjunction with the examinations.

The examiner should provide an opinion as to whether it is at least as likely as not that any respiratory or allergy disability is related to his military service or any incident therein.  In this regard, the examiner should consider the appellant's statements involving continuity of symptoms since service in offering the opinion.  

The examiner must provide a rationale for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative-whether the inability to provide the needed opinion is due to the limits of medical knowledge or of the examiner's medical knowledge and whether there is an additional evidence that would permit the opinion to be provided.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant, along with his appointed attorney, should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


